In a proceeding pursuant to CPLR article 78 to review a determination of the appellant Commissioner of the Department of Social Services of the State of New York, dated September 30, 1974, and made after a statutory fair hearing, which affirmed a determination of the Commissioner of the New York City Department of Social Services that petitioner’s application for medical assistance be denied, the appeal is from a judgment of the Supreme Court, Queens County, dated August 4, 1975, which, inter alia, annulled the determination of the appellant State commissioner and directed that petitioner be provided with medical assistance. Judgment affirmed, without costs or disbursements (see Matter of Mondello v D’Elia, 39 NY2d 978). Cohalan, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur. [82 Misc 2d 242.]